          Case 1:18-cv-08250-JSR Document 45-1 Filed 11/05/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x

WINKLEVOSS CAPITAL FUND, LLC,                        :    18-cv-8250 (JSR)

                          Plaintiff,                 :    AFFIDAVIT OF CHARLIE
              v.                                          SHREM IN SUPPORT OF
                                                     :    OPPOSITION TO MOTION TO
CHARLES SHREM,                                            CONFIRM PREJUDMENT
                                                      :   ATTACHMENT ORDER
                           Defendant.
------------------------------------------------------x   (UNREDACTED COPY UNDER SEAL)


        I, Charlie Shrem, declare as follows:

        1.         I have personal knowledge of the factual matters set forth in this affidavit, and if

called as a witness, I could and would competently testify as to the truth of them.

        2.         From 2011 to 2014, I was the founder and Chief Executive Officer of BitInstant, a

bitcoin startup. I was also an early adopter in bitcoin.

        3.         On December 30, 2012, Barry Silbert, who I was acquainted with, e-mailed that

he wanted to learn how to put bitcoins into a cold storage wallet, which is a method of storing

bitcoin offline. That same day, I e-mailed Silbert back agreeing to help.

        4.         The next day, on December 31, 2012, Silbert e-mailed to ask if he could send

5,000 bitcoins in advance in order “to expedite” our meeting. I agreed, and e-mailed him the

address 1Shremdh9tVop1gxMzJ7baHxp6XX2WWRW to send the 5,000 bitcoins to. Attached

as Exhibit A is a true and correct copy of my December 30-31, 2012 e-mail exchange with

Silbert (and others).

        5.         That same day, Silbert sent the 5,000 bitcoins to the bitcoin address I specified

above. Attached as Exhibit B is a true and correct copy of this transaction as recorded on

Blockchain.com.
         Case 1:18-cv-08250-JSR Document 45-1 Filed 11/05/18 Page 2 of 2



       6.      Soon after, Silbert came to BitInstant’s office in New York City, and there, I

helped set up a new cold storage wallet for him, which created a bitcoin address,

1MQ3K9aPcEDCekpFBGyDAgtD1uPss8E7rY. We then moved his 5,000 bitcoins to that

address. I never moved those bitcoins again nor did I ever have access to them again. Attached

as Exhibit C is a true and correct copy of this transaction as recorded on Blockchain.com.

       7.      I never personally owned the 5,000 bitcoins discussed above, nor have I ever

personally owned 5,000 bitcoins all at one time.

       8.      After I was released from prison, I had a net worth of less than $100,000 and

worked for approximately six months at a restaurant in Pennsylvania. Since working at the

restaurant, I have worked a variety of jobs that have allowed me to accumulate funds and to

restore myself financially.

       9.      Before I learned of this lawsuit, I paid a portion of the $950,000 I owe the federal

government as part of my plea agreement in my criminal case that was before this Court. I plan

to make installment payments until the full amount is paid off.


      I declare under penalty of perjury under the laws of the United States of America and the

State of New York that the foregoing is true and correct to the best of my knowledge and belief.

     Executed on November 5, 2018, in Sarasota, Florida.



                                        _______________________________
                                            ___________
                                                Charlie Shrem
